DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Rejections not repeated from the previous Office Action are withdrawn.

Election/Restrictions
Applicant’s election of “variants having a sequence identity to the polypeptide shown in SEQ ID NO: 1 of at least about 90% and substitutions selected from the group consisting of: T1I, T1L, T1V, T22P, S25P, S57Y, S57W, S57F, S59V, S68V, V76L, T77Y, F78L, A93G, Q109R, S116D, T127V, S144P, A147H, A147R, G162Q, Q166D, S167L, S167F, G175D, G175N and N178D” in the reply filed on 20 April 2020 is acknowledged.  It is noted that Applicant’s election is technically nonresponsive since Applicant has not elected ONE DNase variant by (1) identifying the parent DNase by its sequence identifier, and (2) identifying all amino acid modification(s) made in the parent DNase, i.e., 27 mutations have been elected which can appear singly or in any combination within the polypeptide of SEQ ID NO: 1.  Thus, Applicant has not elected a single species but 27 single mutation species plus dozens of species which are combinations of the single mutations in SEQ ID NO: 1.  Regardless, in the interest of compact prosecution the Examiner has searched and examined all of Applicant’s designated elected species. It is recommended that the claims be amended so as to limit them to this broad class of elected species.


Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Denmark on 13 July 2016. It is noted, however, that applicant has not filed a certified copy of the Danish application as required by 37 CFR 1.55.

Claim Objections
Claim 15 is objected to because of the following informalities:
In Claim 15, line 1 the recitation of “claim12” should be revised to “claim 12”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 12-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 is indefinite in its recitation of “wherein the total number of alterations compared to SEQ ID NO: 1 is from about 1 to about 20 alterations” because Claim 4 is outside 
	Claims 12 and 15 are indefinite in their recitation of “parent DNase” since the identity of the parent DNase is not apparent.  Claims 13, 14 and 16 are rejected due to their dependency upon Claim 12.
	A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  In the present instance, claim 16, parts a)-x) recite the broad recitation “at least about 80% … sequence identity”, and the claim also recites “at least about 85%, at least about 90%, at least about 91%, at least about 92%, at least about 93%, at least about 94%, at least about 95%, at least about 96%, at least 
Response to Arguments
	Applicant has argued that “claims 4, 6, 13 and 15 have been amended to clarify the invention, whereby the rejection has been overcome.”  The argument is not convincing because, as discussed above, issues remain with Claims 4, 12, 15 and 16.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over GenBank Accession No. WP_029565313.1 (published 26 October 2016) in view of Klauss et al. (WO 2014/087011).
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Denmark on 13 July 2016. It is noted, however, that applicant has not filed a certified copy of the Danish application as required by 37 CFR 1.55.  Consequently the present application is only being accorded a priority date of 12 July 2017, which is the filing date of PCT/EP2017/067571.  This rejection can be overcome by filing a copy of the Danish foreign priority application and, if necessary, an English translation of that application.
i.e., a DNase) from Bacillus cibi.  As shown by the sequence alignment below, the Genbank DNase (bottom sequence) has 93% sequence identity with SEQ ID NO: 1 (top sequence) of the present application and also contains the mutation S57Y.
GenBank Accession No. WP_029565313.1 does not describe a method for generating the GenBank DNase.
Klauss et al. describe detergent compositions comprising a DNase and other enzymes (abstract).  The detergent composition can be formulated as a hand or machine laundry detergent composition, or for use in general household hard surface cleaning operations, or for hand or machine dishwashing operations (page 12, lines 5-9).  Recombinant methods for constructing DNase mutants by introducing mutations into a parent DNase are described at pages 9-11.
It would have been obvious to have introduced mutations into a parent DNase to generate the GenBank DNase because such a method is described by Klauss et al. for constructing DNase variants.







SEQ ID NO: 1 (top) versus GenBank Acc. No. WP_029565313.1

    PNG
    media_image1.png
    302
    726
    media_image1.png
    Greyscale


Response to Arguments
	Applicant has argued that the 103 rejection is inappropriate because “None of the cited references teach or suggest each and every limitation and, accordingly, the detergent compositions defined by the present claims are nonobvious over and patentably distinguishable from the cited references”.  The argument is not convincing because, as discussed above, the broad scope of method of making Claims 12-16 remains obvious over the cited references.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

s 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 16/171407. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘407 application recite species within the scope of Claims 1-10 of the present application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-10 and 12-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 16/171407 in view of Klauss et al. (WO 2014/087011).  The claims of the ‘407 application do not recite a method of making a detergent composition comprising a DNase variant by introducing mutations into a parent DNase but such a method is described by Klauss et al. (for example, at pages 9-11) and, therefore, Claims 12-16 of the present application would have been an obvious modification of the claims of the ‘407 application in view of the known method of Klauss et al. for constructing DNase variants. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-5 and 12-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 10-16 and 18 of copending Application No. 16/316393. Although the claims at issue are not identical, they are not patentably distinct from the claims of the ‘393 application recite species within the scope of Claims 1-5 and 12-16 of the present application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-10 and 12-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over 1-8, 10-16 and 18 of copending Application No. 16/316393 in view of Klauss et al. (WO 2014/087011) and RU 2586331 C2 (published 10 June 2016).  The claims of the ‘393 application do not recite the particular detergent compositions and components recited by Claims 6-10 of the present application.  Klauss et al. describe detergent compositions comprising a DNase and other enzymes (abstract) as well as anionic and/or nonionic surfactants (pages 12-13), and that the detergent composition can be formulated as a hand or machine laundry detergent composition, or for use in general household hard surface cleaning operations, or for hand or machine dishwashing operations (page 12, lines 5-9).  RU 2586331 C2 describes the use of quaternary ammonium ester fabric softeners in fabric care compositions (abstract).  It would have been obvious to have used any of the components or detergent formulations described by Klaus et al. or RU 2586331 C2 in the detergent compositions recited by the claims in the present application because Klaus et al. and RU 2586331 C2 teach that such components and formulation are desirable in detergent compositions.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant has requested that the Double Patenting rejections be held in abeyance until there is an indication of allowable subject matter.  Accordingly, the Double Patenting rejections are maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C EKSTROM whose telephone number is (313)446-4882.  The examiner can normally be reached on M-F 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD C EKSTROM/Primary Examiner, Art Unit 1652